EXHIBIT 13 PORTIONS OF ANNUAL REPORT TO STOCKHOLDERS ST. JOSEPH BANCORP, INC. CORPORATE PROFILE St. Joseph Bancorp, Inc. (the “Company”) was organized in September 2008 to serve as the stock holding company of Midwest Federal Savings and Loan Association of St. Joseph (the “Bank” or “Midwest Federal Savings”).In a public offering that was completed January 30, 2009, the Company sold 376,918 shares of its common stock at a price of $10.00 per share.The Company’s common stock is quoted on the Over-the-Counter Bulletin Board under the symbol “SJBA”. Founded in 1923, the Bank is a community-oriented financial institution providing a competitive array of financial products and services to consumers and businesses within its market area.The Bank’s business primarily consists of accepting deposits from customers and investing those funds in mortgages on residential real estate, commercial real estate, construction and consumer loans.The Bank also invests in investment securities.The Bank provides financial services to individuals, families and businesses through its offices in St. Joseph, Missouri.The Company’s corporate headquarters are located at 1901 Frederick Avenue, St. Joseph, Missouri and its main telephone number is (816) 233-5148. Table of Contents Letter from the President 2 Selected Consolidated Financial and Other Data 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Stockholders’ Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 Stockholder Information Inside Back Cover Directors and Officers Inside Back Cover 1 LETTER FROM THE PRESIDENT Dear Stockholders: On behalf of the Board of Directors, Management and Employees of St. Joseph Bancorp, Inc., I am pleased to present our 2010 Annual Report to Stockholders.On January 30, 2009, St. Joseph Bancorp, Inc. became a reality with the successful completion of our stock offering and the conversion of Midwest Federal Savings and Loan Association of St. Joseph from a mutual to a stock form of organization.This report represents the second year in which we have operated under that structure. Despite the continued economic challenges in the banking industry, 2010 marked a significant positive milestone in the life of our banking franchise.A bank building was purchased in the first half of the year and by July we were able to double our banking footprint in St. Joseph by opening a branch location in the city’s most active retail corridor.The goal of this expansion is to grow our banking business by increasing accessibility and raising our profile in the community. Early results indicate success in many areas.Deposits grew $11 million, a 72% increase; assets grew $10.5 million, a 45% increase and net loans grew $2.5 million, a 20% increase.In 2010, interest income increased 2% and interest expense decreased 3% resulting in a 6% increase in net interest income, as compared to 2009.We continued to maintain strong asset quality, and did not experience any deterioration in asset quality that has challenged many other banks.Non-performing and past-due loans remain at $-0-. Growth does not come without costs however.Non-interest expense increased $227,000 as more was spent to staff, equip, operate and promote the new branch location.The ongoing measure of the success of this growth strategy will be demonstrated by the transition of new deposits into interest earning assets yielding sufficient income to overcome the growth in expenses, resulting in a return to profitability. Responsible loan growth is our planned route to that objective.We have demonstrated the ability to produce high quality loans that increase our balances and revenues over time.I fully expect a continuation of that trend in the near term. Finally, let me address shareholder value.As I explained last year, when we joined together with our shareholders to create this publicly-owned organization in 2009, we understood that shares of St. Joseph Bancorp, Inc. would not likely be actively traded.That continues to be the case; in fact, I am unaware of any publicly documented trades that would provide a market indication of value.Again, I will reference, as an alternative, another commonly used metric to provide a measurement of value: per-share book value of $19.59.To be sure, that approach reflects a long-term view of the value of an investment, but our approach is designed to focus on the long-term total return on investment. We will continue to consider opportunities in the short-term to enhance value.In 2010, a stock repurchase program was approved.While no repurchases have taken place to date, this program may allow the company to repurchase stock in the market thereby providing some support for the stock price. At the same time, we intend to continue our use of a long-term yardstick as a guide to our stewardship of this business and to the total return for our stockholders.We believe that is the best way to honor your trust in us. Yours truly, /s/ Ralph Schank Ralph Schank Chairman of the Board President and Chief Executive Officer 2 ST. JOSEPH BANCORP, INC. SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA The following tables set forth selected consolidated financial and other data of St. Joseph Bancorp, Inc. and its subsidiaries at the dates and for the periods indicated.The selected data is derived in part from the audited consolidated financial statements of St. Joseph Bancorp, Inc.For additional information, reference is made to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements of St. Joseph Bancorp, Inc. and related notes included elsewhere in this Annual Report.St. Joseph Bancorp, Inc. became the holding company for Midwest Federal Savings on January 30, 2009.Prior to that date, St. Joseph Bancorp, Inc. had no significant assets, revenues or expenses. At December 31, (Dollars in thousands) Selected Financial Condition Data: Total assets $ $ $ Cash due from banks Interest earning deposits in other institutions Loans, net Available-for-sale securities Deposits Stockholders’ equity For the Years Ended December 31, (Dollars in thousands) Selected Operating Data: Interest income $ $ $ Interest expense Net interest income Provision for loan losses 39 41 4 Net interest income after provision for loan losses Non-interest income 21 7 5 Non-interest expense Loss before income taxes ) ) ) Credit for income taxes ) ) (9 ) Net loss $ ) $ ) $ ) 3 At or For the Years Ended December 31, Selected Financial Ratios and Other Data: Performance Ratios: Return on assets (ratio of net loss to average total assets) )% )% )% Return on equity (ratio of net loss to average equity) )% )% )% Interest rate spread (1) % % % Net interest margin (2) % % % Efficiency ratio (3) % % % Non-interest expense to average total assets % % % Average interest-earning assets to average interest-bearing liabilities % % % Loans to deposits % % % Asset Quality Ratios: Non-performing assets to total assets —
